DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
This application has been assigned to a different primary examiner.

Withdrawal of finality and reopening examination
Applicant's 7/11/2022 remarks are persuasive regarding the claim 1 recited "visual delineation around an area for holding the DNA data comprising a printed boundary" and the associated MPEP 2112.01 "printed matter" interpretation.  It is agreed that the recitation does refer to functional, albeit obvious, subject matter and does limit the claim.  Therefore, the previous 103 rejection is withdrawn, and a new interpretation and 103 rejection are applied below.  Finality is withdrawn, and this is a non-final action.  Applicant's 7/11/2022 amendment is entered.
Status of claims
Canceled:
2, 4 and 11-12
Pending:
1, 3, 5-10 and 13-27
Withdrawn:
13-26
Examined:
1, 3, 5-10 and 27
Independent:
1 and 27
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting
x



Priority
As detailed on the 1/22/2021 filing receipt, this application claims priority to as early as 12/18/2013.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Claim objections
Claims 1, 3, 5-10 and 27 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
1
, or
No comma should precede the "or..."  For example: "Z equals X or Y" not "Z equals X, or Y."  Better might be to recite a colon after "a visual delineation... comprising" and then to enumerate "(i) a printed boundary..." or "(ii) an indicating dye..."
3, 5-10
A data storage medium as claimed in claim 1
Consistent with regular U.S. practice, dependent claims should begin with "The...," so in claim 3, for example, "[[A]]The..."  A similar objection applies to each dependent claim.
27
STR
The abbreviation should be defined in the claim.




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5-10 and 27 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
a printed boundary showing...

an indicating dye... which discolours...
A claim to a machine or manufacture, e.g. here a "data storage medium," cannot directly recite a process step such as "showing" or "discolours."  MPEP 2173.05(p).II pertains.  If these recitations are intended as structural limitations, then they may be amended as, for example, "a printed boundary configured to show[[ing]]..." and "which is configured to discolour[[s]]..."
27
a printed boundary showing...

an indicating dye... which discolours...
Similarly, the relationship is unclear between these recitations and steps of the claimed "method."  

If either "showing" or "discolours" is intended as a step of the method, then this may be clarified.  Alternatively, if the recitations are intended as structural limitations, then amendment as suggested above for claim 1 may be appropriate.
27
the integrity
Lacks antecedent; possibly "[[the]]an integrity..." or simply "[[the]] integrity..."
27
the matrix is fibrous
Lacks antecedent; possibly, preceding this recitation, "a storage medium comprising a solid support matrix" should be recited.


27
the DNA data stored on the
medium sampled from the visual delineated or discolored area
Lacks antecedent, at least because no "DNA data" has been recited as "sampled."  Relatedly, it is not clear whether the recited "sampled" is a step of the recited "method" or is a product-by-process limitation, the product being the "DNA data," and "sampled" being the process.  If the product-by-process interpretation applies, then the recited "sampled" is not itself claimed and is limiting only to the extent that the structure of the "DNA data" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).
27
the visual delineated or discolored area
This recitation is inconsistent with the previously recited "visual delineation... comprising a printed boundary... or an indicating dye... which discolours..." at least because previously "visual delineation" is not optional while "printed boundary" and "indicating dye" are optional, but in this later recitation the "visual delineated" is recited as optional.
27
to assess said integrity in response to a change in fluorescence of said reporter to determine that integrity is reduced.
The logic of the recitation is not clear at least because the relationships are unclear between the recited: integrity, assessing, response, change in fluorescence and determining that integrity is reduced.  It is not clear what recited element is modified by the recited "to determine that integrity is reduced."  It is not clear whether the recited "in response to..." modifies: "using..." or "to assess..." 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1, 27
wherein the storage medium includes a visual delineation around an area for holding the DNA data comprising a printed boundary showing where the DNA data is stored to facilitate sampling therefrom, or an indicating dye of chlorophenol red or phenol red which discolours, thereby showing where the DNA data is stored on the storage medium to facilitate sampling therefrom
On further consideration and in view of Applicant's 7/11/2022 remarks, this recitation is interpreted as functional.  MPEP 2112.01 pertains, but the printed matter exclusion as to non-functional, non-limiting subject matter does not apply.
1
adapted for use as a dry storage support for non-naturally occurring oligonucleotide sequences encoded with ternary or quaternary base system DNA data
The recitation limits the claim to the extent that the recitation requires particular structure of the "data storage medium."  For example, it is not clear that the recited "non-naturally" requires any particular structure in contrast to structure that would be required by "naturally" occurring oligonucleotide sequences.
1
to facilitate sampling therefrom
The recitation is interpreted as intended use.
27
for determining the integrity of non-naturally occurring oligonucleotide sequences encoded with ternary or quaternary base system DNA data stored on a storage medium comprising a solid, wherein the matrix is fibrous, wherein said
matrix includes a reagent mix in a dry form, wherein the reagent mix comprises a combination of a weak base, a chelating agent, a stabilising reagent comprising a chaotropic salt, and an anionic surfactant, and wherein the storage medium includes a visual delineation around an area for holding the DNA data comprising a printed boundary showing where the DNA data is stored, or an indicating dye such as chlorophenol red or phenol red, which discolours, thereby showing where the DNA data is stored on the storage medium
The recitation is interpreted as preamble and intended use (MPEP 2111.02 pertains).





Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10 and 27
Claims 1, 3, 5-10 and 27 are rejected under 35 USC 103 as unpatentable over Burgoyne (as cited on the 10/16/2020 form 892 "Notice of References Cited") in view of Tan (as cited on the 5/10/2020 form 892) and in view of ScienceProfOnline (as cited on the attached form 892).

Regarding claim 1, Burgoyne discloses a solid medium for storage of DNA comprising a solid matrix, having compositions which protects against degradation of DNA incorporated or adsorbed into or on the matrix (Burgoyne: abstract and entire document).  Burgoyne teaches the use of a dry storage medium comprising a fibrous matrix and a surfactant deposited thereon that includes, a weak base, a chelating agent and an anionic detergent as instantly claimed (Burgoyne: [16-28] and [33-37]; and entire document).  Burgoyne further teaches methods used to perform analysis on targets for amplification from a male specific Y chromosome repeat sequences which reads on the claimed performance of an STR analysis performed on a portion of DNA stored on the medium as well as incorporating UV illuminated ethidium bromide staining (a fluorescent reporting) to evaluate the integrity of the stored DNA (Burgoyne: [86-113]; and entire document). 
Burgoyne does not teach the use of a chaotropic salt as a stabilizing agent as recited in the amended claims.  Tan does teach a chaotropic salt as a stabilizing agent for DNA bound to silicate matrices (Tan: p. 4, 1st col., line 17 through p. 5, 1st col., line 3; and entire document): "The absorption process is based on the following principles: hydrogen-binding interaction with a hydrophilic matrix under chaotropic conditions..." (Tan: §"3.1.2. Solid-phase Nucleic Acid Extraction;" and entire document) and "...DNA isolation from agarose gels involved the use of chaotropic salts to facilitate binding of DNA to common silicate glass, flint glass, and borosilicate glass (glass fiber filter)" (Tan: §"(2) Glass Particle;" and entire document).  

Burgoyne does not teach a visual delineation around an area for holding the DNA data.  ScienceProfOnline does teach such a delineation as "separate" each sample with the added effect of identifying the location of each sample (ScienceProfOnline: 1st para. after §"Article Summary;" and entire document).

Method claim 27 recites similar limitations to "data storage medium" claim 1, and the art is applied to claim 27 as described for claim 1.  Additionally, the "STR" of claim 27 reads on Burgoyne's "repeat" (Burgoyne: [88-96] and entire document).  Additionally, the "using a reporter" of claim 27 reads on Burgoyne's "visualized by UV illumination" and "The results shown clearly demonstrate that the DNA has not been changed in any way" (Burgoyne: [108-113] and entire document).

Claim 3 specifies cellulose or glass fiber and reads on Burgoyne's "cellulose" (Burgoyne: [25] and entire document).

Claim 5-7 further specify the weak base and read on Burgoyne's "weak base" (Burgoyne: [28-29, 33-38 and 44] and entire document).

Claim 8 specifies EDTA and reads on Burgoyne's "EDTA" (Burgoyne: [35] and entire document).

Claims 9-10 further specify the surfactant and read on Burgoyne's "surfactant" (Burgoyne: [10, 18-19, 29, 32, 36, 41, 46, 67]; claims 1-2 and entire document).

Combining Burgoyne, Tan and ScienceProfOnline
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the DNA handling teaching of Burgoyne using the related teaching of Tan.  As motivation to combine, an advantage taught by Tan of modifying methods such as those of Burgoyne would have been the teaching of Tan that "The absorption process is based on the following principles: hydrogen-binding interaction with a hydrophilic matrix under chaotropic conditions..." (Tan: §"3.1.2. Solid-phase Nucleic Acid Extraction;" and entire document) and "...DNA isolation from agarose gels involved the use of chaotropic salts to facilitate binding of DNA to common silicate glass, flint glass, and borosilicate glass (glass fiber filter)" (Tan: §"(2) Glass Particle;" and entire document).  Thus, PHOSITA would have been motivated to modify Burgoyne using the above techniques of Tan in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Burgoyne and Tan are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Tan to the related teaching of Burgoyne. 
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the DNA handling teaching of Burgoyne using the related teaching of ScienceProfOnline.  As motivation to combine, an advantage taught by ScienceProfOnline of modifying methods such as those of Burgoyne would have been the teaching of ScienceProfOnline to "separate" each sample with the added effect of identifying the location of each sample (ScienceProfOnline: 1st para. after §"Article Summary;" and entire document).  Thus, PHOSITA would have been motivated to modify Burgoyne using the above techniques of ScienceProfOnline in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Burgoyne and ScienceProfOnline are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of ScienceProfOnline to the related teaching of Burgoyne. 


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1, 3, 5-10 and 13-27 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to determining storing biological material on a solid support.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Burgoyne (as cited on the 10/16/2020 form 892 "Notice of References Cited") in view of Tan (as cited on the 5/10/2020 form 892) and in view of ScienceProfOnline (as cited on the attached form 892).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
15175478
10196675
In a BRI, instant claims 1, 3, 5-10 and 13-27 read on embodiments within the scope of conflicting claims 1-27 and/or are obvious over the conflicting claims in view of the art cited above.
13798483
9365890
In a BRI, instant claims 1, 3, 5-10 and 13-27 read on embodiments within the scope of conflicting claims 1-22 and/or are obvious over the conflicting claims in view of the art cited above.




Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631